This is a proceeding brought pursuant to article 78 of the Civil Practice Act to review the action of the State Liquor Authority cancelling petitioner’s license to sell beer for retail consumption on premises located in the hamlet of Mountaindale, Sullivan county. After a hearing at which considerable testimony was taken, the State Liquor Authority found that the licensee had violated section 108 of the Alcoholic Beverage Control Law in that he kept or permitted to be kept or consumed on the licensed premises liquor and alcohol. The evidence is ample to sustain the finding, and the determination of the State Liquor Authority should be confirmed and the proceeding dismissed. Determination of the State Liquor Authority confirmed and proceeding dismissed, with fifty dollars costs. Hill, P. J., Bliss, Heffernan, Schenek and Foster, JJ., concur.